Citation Nr: 9923409	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  97-13 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to March 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 special apportionment 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

This is a simultaneously contested claim, as the allowance of 
one claim would result in the disallowance of another claim 
involving the same benefit or in the payment of a lesser 
benefit to another claimant.  See 38 C.F.R. § 20.3(o) (1998).  
Accordingly, the provisions of 38 U.S.C.A. § 7105A (West 
1991) and 38 C.F.R. §§ 20.500 through 20.504 (1998), which, 
among other things, reduce the timeframe that an appellant 
has to initiate his or her appeal of an adverse decision to 
60 days and require that the RO notify all interested parties 
of all actions taken, apply to the present claim.

The appellant's claim for apportionment of the veteran's 
benefits was denied by a January 1996 decision.  Notice of 
that decision was provided to the appellant by letter, dated 
January 16, 1996.

On March 5, 1996, a statement was received from the appellant 
requesting "reevaluation" of the decision on apportionment.

On January 31, 1996, a statement was received from the 
appellant disagreeing with the denial of apportionment.

The RO has not addressed the timeliness of the appellant's 
notice of disagreement.  It would be prejudicial for the 
appellant if the Board were to proceed to decide the question 
of the timeliness of the appellant's notice of disagreement 
at this point.  In order to protect the appellant's right to 
due process, she should be given an opportunity to submit 
evidence or argument on the question of timeliness of her 
notice of disagreement.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) ("Jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold issues."); see generally Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) ("[I]t is a 
well- established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated.").

Accordingly, this case is REMANDED for the following 
additional development:

The RO should again review the record.  
The appellant and her representative and 
the veteran and his representative should 
be furnished a supplemental statement of 
the case addressing the issue of whether 
the appellant filed timely a notice of 
disagreement regarding the issue of 
apportionment of the appellant's benefits 
and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for appellate consideration.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the regional office.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
























